Exhibit 10.2

 

EXECUTION VERSION

 

 

SALE AND CONTRIBUTION AGREEMENT

 

between

 

OWL ROCK CAPITAL CORPORATION,
as Seller

 

and

 

ORCC FINANCING IV LLC,
as Purchaser

 

Dated as of August 2, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

Section 1.1

Definitions

1

Section 1.2

Other Terms

3

Section 1.3

Computation of Time Periods

3

Section 1.4

Interpretation

3

Section 1.5

References

4

 

 

 

 

ARTICLE II

 

 

 

 

 

CONVEYANCES OF TRANSFERRED ASSETS

 

 

 

 

Section 2.1

Conveyances

4

Section 2.2

[Reserved]

6

Section 2.3

Assignments

6

Section 2.4

Actions Pending Completion of Conveyance

6

Section 2.5

Indemnification

7

Section 2.6

Assignment of Rights and Indemnities

8

Section 2.7

Warranty Collateral Loans.

8

 

 

 

 

ARTICLE III

 

 

 

 

 

CONSIDERATION AND PAYMENT; REPORTING

 

 

 

 

Section 3.1

Purchase Price

8

Section 3.2

Payment of Purchase Price

8

 

 

 

 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 4.1

Seller’s Representations and Warranties

9

Section 4.2

Reaffirmation of Representations and Warranties by the Seller; Notice of Breach

13

 

i

--------------------------------------------------------------------------------



 

 

ARTICLE V

 

 

 

 

 

COVENANTS OF THE SELLER

 

 

 

 

Section 5.1

Covenants of the Seller

13

Section 5.2

Covenant of the Purchaser

15

 

 

 

 

ARTICLE VI

 

 

 

 

 

CONDITIONS PRECEDENT

 

 

 

 

Section 6.1

Conditions Precedent

15

 

 

 

 

ARTICLE VII

 

 

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

 

Section 7.1

Amendments, Etc.

16

Section 7.2

Governing Law: Submission to Jurisdiction; Waiver of Jury Trial

16

Section 7.3

Notices

17

Section 7.4

Severability of Provisions

17

Section 7.5

Further Assurances

18

Section 7.6

No Waiver; Cumulative Remedies

18

Section 7.7

Counterparts

18

Section 7.8

Non-Petition

18

Section 7.9

Transfer of Seller’s Interest

19

Section 7.10

Binding Effect; Third-Party Beneficiaries and Assignability

19

Section 7.11

Merger and Integration

19

Section 7.12

Headings

19

 

ii

--------------------------------------------------------------------------------



 

This SALE AND CONTRIBUTION AGREEMENT, dated as of August 2, 2019 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between OWL ROCK CAPITAL CORPORATION, a Maryland corporation, as
seller (in such capacity, the “Seller”) and ORCC FINANCING IV LLC, a Delaware
limited liability company, as purchaser (in such capacity, the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, on and after the date hereof, the Seller may, from time to time on each
Conveyance Date (as defined below), sell or contribute, transfer, and otherwise
convey, to the Purchaser, without recourse except to the extent specifically
provided herein, and the Purchaser may, from time to time on each Conveyance
Date, purchase or accept a contribution of all right, title and interest of the
Seller (whether now owned or hereafter acquired or arising, and wherever
located) in and to the Loan Assets (as defined below) mutually agreed by the
Seller and the Purchaser; and

 

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets under each assignment agreement and this Agreement is a
“true sale” or a “true contribution” for all purposes, such that, upon payment
of the purchase price therefor or the making of a contribution, the Transferred
Assets will constitute property of the Purchaser from and after the applicable
transfer date;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions.  As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined).  All capitalized terms used herein but not defined herein shall have
the respective meanings specified in, or incorporated by reference into, the
Credit Agreement, dated as of August 2, 2019 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”), by
and among the Purchaser, as borrower, the Lenders party thereto from time to
time, Société Générale, as administrative agent (in such capacity, the
“Administrative Agent”), State Street Bank and Trust Company, as collateral
agent (in such capacity, the “Collateral Agent”), collateral administrator and
custodian (in such capacity, the “Custodian”), and Cortland Capital Market
Services LLC, as document custodian (in such capacity, the “Document
Custodian”).

 

“Agreement” has the meaning set forth in the preamble hereto.

 

--------------------------------------------------------------------------------



 

“Convey” means to sell, transfer, assign, contribute, substitute or otherwise
convey assets hereunder (each such Conveyance being herein called a
“Conveyance”).

 

 

“Conveyance Date” means the date of a Conveyance, as specified in the applicable
Purchase Notice.

 

“Excluded Amounts” means (i) any amount that is attributable to the
reimbursement of payment by or on behalf of the Seller of any Taxes, fee or
other charge imposed by any Governmental Authority on any Loan Asset, (ii) any
interest or fees (including origination, agency, structuring, management or
other up-front fees) that are for the account of the Seller, (iii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the obligor and the
secured party pursuant to escrow arrangements under the related underlying
instruments, (iv) to the extent paid using amounts other than proceeds of the
Loan Assets and proceeds of Loans, as applicable, any amount paid in respect of
reimbursement for expenses owed in respect of any Loan Asset pursuant to the
related underlying instrument or (v) any amount paid to the Purchaser in error.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Loan Asset” means each commercial loan identified on Schedule A hereto, and
each commercial loan identified on any Purchase Notice.

 

“Proceeds” has the meaning set forth in Section 4.1(n).

 

“Purchase Notice” has the meaning set forth in Section 2.1(a).

 

“Purchase Price” has the meaning set forth in Section 3.1(a).

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Retained Interest” means, with respect to any Loan Asset, (a) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Loan Asset and (b) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Loan Asset that relate to
such portion(s) of the indebtedness and interest in other obligations that are
owned by another lender.

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Seller Repurchase Price” means, for any Warranty Collateral Loan for which a
payment or substitution is being made pursuant to Section 2.7 as of any time of
determination, a dollar amount equal to the Purchase Price of such Loan Asset
paid by the Purchaser less all Principal Proceeds received in respect of such
Loan Asset from the date of acquisition by, or contribution to, the Purchaser to
the date of such repurchase or substitution plus any such Principal Proceeds
that the Purchaser shall have been required to repay to the Obligor with respect
to such Loan Asset.

 

2

--------------------------------------------------------------------------------



 

“Transferred Asset” means each asset, including any Loan Asset, Conveyed by the
Seller to the Purchaser hereunder, including with respect to each such asset,
all Related Property; provided that the foregoing will exclude the Retained
Interest and the Excluded Amounts.

 

“Warranty Collateral Loans” has the meaning set forth in Section 2.7.

 

Section 1.2                                    Other Terms.  All accounting
terms not specifically defined herein shall be construed in accordance with
generally accepted accounting principles.  All terms used in Article 9 of the
UCC, and not specifically defined herein, are used herein as defined in such
Article 9.

 

Section 1.3                                    Computation of Time Periods. 
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”

 

Section 1.4                                    Interpretation.  In this
Agreement, unless a contrary intention appears:

 

(i)                    reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are
permitted by the Transaction Documents;

 

(ii)                 reference to any gender includes each other gender;

 

(iii)              reference to day or days without further qualification means
calendar days;

 

(iv)             unless otherwise stated, reference to any time means New York
time;

 

(v)                references to “writing” include printing, typing,
lithography, electronic or other means of reproducing words in a visible form;

 

(vi)             reference to any agreement (including any Transaction Document
or underlying instrument), document or instrument means such agreement, document
or instrument as amended, modified, supplemented, replaced, restated, waived or
extended and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Transaction Documents, and reference
to any promissory note includes any promissory note that is an extension or
renewal thereof or a substitute or replacement therefor;

 

(vii)          reference to any requirement of law means such requirement of law
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder and reference to any Section or other provision of any requirement of
law means that provision of such requirement of law from time to time in effect
and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision; and

 

3

--------------------------------------------------------------------------------



 

(viii)       references to “including” mean “including, without limitation”.

 

Section 1.5                                    References.  All
Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

ARTICLE II

 

CONVEYANCES OF TRANSFERRED ASSETS

 

Section 2.1                                    Conveyances.  (a) In the event
the Purchaser agrees (in accordance with and subject to the requirements of the
Credit Agreement) from time to time to acquire one or more Loan Assets and
Related Property from the Seller and the Seller agrees to Convey such Loan
Assets and Related Property to the Purchaser, the Purchaser shall deliver
written notice thereof to the Administrative Agent substantially in the form set
forth in Schedule B hereto (each, a “Purchase Notice”), designating the
Conveyance Date and attaching a supplement to Schedule A identifying the Loan
Assets proposed to be Conveyed and the Purchase Price with respect to such
Conveyance.  On the terms and subject to the conditions set forth in this
Agreement and the Credit Agreement, the Seller shall Convey to the Purchaser
without recourse (except to the extent specifically provided herein), and the
Purchaser shall accept such Conveyance, on the applicable Conveyance Date, all
of the Seller’s right, title and interest (whether now owned or hereafter
acquired or arising, and wherever located) in and to each Loan Asset then
reported by the Seller on the Schedule A attached to the related Purchase Notice
and the Related Property, together with all proceeds of the foregoing.  For the
avoidance of doubt, Schedule A, when delivered in accordance with the terms
hereof, shall automatically be deemed to update any previously delivered
Schedule A without the need for action or consent on the part of any Person.

 

(b)                                 It is the express intent of the Seller and
the Purchaser that each Conveyance of Transferred Assets by the Seller to the
Purchaser pursuant to this Agreement be construed as an absolute sale and/or
contribution of such Transferred Assets by the Seller to the Purchaser providing
Purchaser with the full risks and benefits of ownership of the Transferred
Assets.  Further, it is not the intention of the Seller and the Purchaser that
any Conveyance be deemed a grant of a security interest in the Transferred
Assets by the Seller to the Purchaser to secure a debt or other obligation of
the Seller.  However, in the event that, notwithstanding the intent of the
parties expressed herein, the Conveyances hereunder shall be characterized as
loans and not as sales and/or contributions, then (i) this Agreement also shall
be deemed to be, and hereby is, a security agreement within the meaning of the
UCC and other applicable law and (ii) the Conveyances by the Seller provided for
in this Agreement shall be deemed to be, and the Seller hereby grants to the
Purchaser, a first priority security interest (subject only to Permitted Liens)
in, to and under all of the Seller’s right, title and interest in, to and under,
whether now owned or hereafter acquired, such Transferred Assets and all
proceeds of the foregoing to secure an obligation of the Seller to pay over and
transfer to the Purchaser any and all distributions received by the Seller
(other than Excluded Amounts) in relation to the Transferred Assets from time to
time, whether in cash or in kind, so that the Purchaser will receive all
distributions under, proceeds of and benefits of ownership of the Transferred
Assets and to secure all other obligations of the Seller hereunder.  If the
Conveyances hereunder shall be characterized as loans and not as sales and/or
contributions, the Purchaser and its assignees shall have, with respect to such
Transferred Assets and other related rights, in addition to all the other rights
and remedies available to the

 

4

--------------------------------------------------------------------------------



 

Purchaser and its assignees hereunder, under the other Loan Documents and under
the underlying instruments, all the rights and remedies of a secured party under
any applicable UCC.

 

(c)                                  The Seller and the Purchaser shall, to the
extent consistent with this Agreement, take such actions as may be necessary to
ensure that, if this Agreement were deemed to create a security interest in the
Transferred Assets to secure a debt or other obligation, such security interest
would be deemed to be a first priority perfected security interest in favor of
the Purchaser under applicable law and will be maintained as such throughout the
term of this Agreement.  The Seller represents and warrants that the Transferred
Assets are being transferred with the intention of removing them from the
Seller’s estate pursuant to Section 541 of the Bankruptcy Code.  The Purchaser
assumes all risk relating to nonpayment or failure by the obligors to make any
distributions owed by them under the Transferred Assets.  Except with respect to
the representations, warranties and covenants expressly stated in this
Agreement, the Seller assigns each Transferred Asset “as is,” and makes no
covenants, representations or warranties regarding the Transferred Assets.

 

(d)                                 In connection with this Agreement, the
Seller agrees to file (or cause to be filed) on or prior to the Closing Date, at
its own expense, a financing statement or statements with respect to the
Transferred Assets Conveyed by the Seller hereunder from time to time meeting
the requirements of applicable state law in the jurisdiction of the Seller’s
organization to perfect and protect the interests of the Purchaser created
hereby under the UCC against all creditors of, and purchasers from, the Seller,
and to deliver a file-stamped copy of such financing statements or other
evidence of such filings to the Purchaser as soon as reasonably practicable
after its receipt thereof and to keep such financing statements effective at all
times during the term of this Agreement.

 

(e)                                  The Seller agrees that from time to time,
at its expense, it will promptly execute and deliver all instruments and
documents and take all actions as may be reasonably necessary or as the
Purchaser may reasonably request, in order to perfect or protect the interest of
the Purchaser in the Transferred Assets Conveyed hereunder or to enable the
Purchaser to exercise or enforce any of its rights hereunder.  Without limiting
the foregoing, the Seller will, in order to accurately reflect the Conveyances
contemplated by this Agreement, execute and file such financing or continuation
statements or amendments thereto or assignments thereof (as permitted pursuant
hereto) or other documents or instruments as may be reasonably requested by the
Purchaser and mark its records noting the Conveyance to the Purchaser of the
Transferred Assets and the Lien of the Collateral Agent pursuant to the Credit
Agreement.  The Seller hereby authorizes the Purchaser to file and, to the
fullest extent permitted by applicable law the Purchaser shall be permitted to
sign (if necessary) and file, initial financing statements, continuation
statements and amendments thereto and assignments thereof without further acts
of the Seller; provided that the description of collateral contained in such
financing statements shall be limited to only Transferred Assets.  Carbon,
photographic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.

 

(f)                                   Each of the Seller and the Purchaser agree
that prior to the time of Conveyance of any Loan Asset hereunder, the Purchaser
has no rights to or claim of benefit from any Loan Asset (or any interest
therein) owned by the Seller.

 

5

--------------------------------------------------------------------------------



 

(g)                                  The Transferred Assets acquired,
transferred to and assumed by the Purchaser from the Seller shall include the
Seller’s entitlement to any surplus or responsibility for any deficiency that,
in either case, arises under, out of, in connection with, or as a result of, the
foreclosure upon or acceleration of any such Transferred Assets (other than
Excluded Amounts).

 

Section 2.2                                    [Reserved].

 

Section 2.3                                    Assignments.  The Seller and the
Purchaser acknowledge and agree that, solely for administrative convenience, any
transfer document or assignment agreement required to be executed and delivered
in connection with the transfer of a Transferred Asset in accordance with the
terms of the related underlying instruments may reflect that (i) the Seller (or
any Affiliate or third party from whom the Seller or the applicable Affiliate
may purchase Transferred Asset) is assigning such Transferred Asset directly to
the Purchaser or (ii) the Purchaser is acquiring such Transferred Asset at the
closing of such Transferred Asset.

 

Section 2.4                                    Actions Pending Completion of
Conveyance.  (a) Pending the receipt of any required consents to, and the
effectiveness of, the sale of any Loan Assets from the Seller to the Purchaser
in accordance with the applicable underlying instrument, the Seller shall sell
to the Purchaser a 100% participation in such Loan Asset and its related right,
title and interest (each, a “Participation”).  The Participations will not
include any rights that are not permitted to be participated pursuant to the
terms of the underlying instruments.  Such sale of the Participations shall be
without recourse to the Seller (including with regard to collectability), except
as otherwise expressly provided in the representations and warranties set forth
in Article IV, and shall constitute an absolute sale of each such
Participation.  Each of the Participations has the following characteristics:

 

(i)                    the Participation represents an undivided participating
interest in 100% of the underlying Loan Asset and its proceeds (including the
Proceeds);

 

(ii)                 the Seller does not provide any guaranty of payments to the
holder of the Participation or other form of recourse (except as otherwise
expressly provided in the representations and warranties set forth in
Article IV) or credit support;

 

(iii)              the Participation represents a pass through of all of the
payments made on the Loan Asset (including the Proceeds) and will last for the
same length of time as such Loan Asset except that each Participation will
terminate automatically upon the settlement of the assignment of the underlying
right, title and interest; and

 

(iv)             the Seller holds title in such participated Loan Assets for the
benefit of the Purchaser and shall exercise the same care in the administration
of the participated Loan Assets as it would exercise for loans held for its own
account.

 

(b)                                 Each party hereto shall use commercially
reasonable efforts to, as soon as reasonably practicable after the Conveyance
Date cause the Buyer to become a lender under the underlying instrument with
respect to the Seller’s interest in each Transferred Asset and take such action
as shall be mutually agreeable in connection therewith and in accordance with
the terms and conditions of the underlying instrument and consistent with the
terms of this Agreement.

 

6

--------------------------------------------------------------------------------



 

(c)                                  Pending completion of the assignment of the
Seller’s interest in each Transferred Asset in accordance with the applicable
underlying instruments, the Seller shall comply with any written instructions
provided to the Seller by or on behalf of the Purchaser with respect to voting
rights to be exercised by holders of such Transferred Assets and shall refrain
from taking any action with respect to the participated Loan Assets other than
as instructed by the Purchaser, other than with respect to any voting rights
that are not permitted to be participated pursuant to the terms of the
applicable underlying instrument (and such restrictions, requirements or
prohibitions are hereby incorporated by reference as if set forth herein).

 

Section 2.5                                    Indemnification.  (a) The Seller
hereby agrees to indemnify the Purchaser and its successors, transferees, and
assigns (including each Secured Party) or any of such Person’s respective
shareholders, officers, employees, agents or Affiliates (each of the foregoing
Persons being individually called an “Indemnified Party”) against, and hold each
Indemnified Party harmless from, any and all costs, losses, claims, damages,
liabilities and related expenses (including the reasonable and documented
out-of- pocket fees, charges and disbursements of any outside counsel for any
Indemnitee) (all of the foregoing being collectively called “Indemnified
Amounts”) incurred by any Indemnified Party or awarded against any Indemnified
Party in favor of any Person (including the Seller) other than such Indemnified
Party arising out of any material breach by the Seller of any of its obligations
hereunder or arising as a result of the failure of any representation or
warranty of the Seller herein to be true and correct in all material respects
or, if qualified as to materiality or Material Adverse Effect, in all respects,
on the date such representation or warranty was made; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
Indemnified Amounts (i) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnified Party or its reckless disregard
of its duties hereunder or any Transaction Document, (ii) result from a claim
brought by the Seller against an Indemnified Party for breach in bad faith of
such Indemnified Party’s obligations hereunder or under any other Transaction
Document, if the Seller has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction,
(iii) include any punitive, indirect, consequential, special damages, lost
profits or other similar damages, (iv) arise due to an Obligor’s failure to pay
any amounts due under the applicable loan agreement in accordance with its terms
or are otherwise due to an Obligor’s creditworthiness, (v) include any Excluded
Taxes (other than any Excluded Taxes that represent Indemnified Amounts arising
out of a Non-Tax claim) or (vi) include Indemnified Amounts resulting from the
performance or non-performance of the Transferred Assets.

 

(b)                                 If the Seller has made any payment pursuant
to this Section 2.5 and the recipient thereof later collects any payments from
others (including insurance companies) in respect of such amounts or is found in
a final and nonappealable judgment by a court of competent jurisdiction not to
be entitled to such indemnification, then the recipient agrees that it shall
promptly repay to the Seller such amounts collected.

 

(c)                                  Any Indemnified Amounts shall be paid by
the Seller to the Administrative Agent, for the benefit of the applicable
Indemnified Party, within two (2) Business Days following receipt by the Seller
of the Administrative Agent’s written demand therefor (and the Administrative
Agent shall pay such amounts to the applicable Indemnified Party promptly after
the receipt by the Administrative Agent of such amounts).

 

7

--------------------------------------------------------------------------------



 

(d)                                 The obligations of the Seller under this
Section 2.5 shall survive the resignation or removal of the Administrative
Agent, the Lenders, the Collateral Agent, the Collateral Administrator, the
Custodian or the Document Custodian, the invalidity or unenforceability of any
term or provision of this Agreement or any other Transaction Document, any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender, the Purchaser, the Collateral Administrator, the Custodian or
the Document Custodian and the termination of this Agreement.

 

Section 2.6                                    Assignment of Rights and
Indemnities.  The Seller acknowledges that, pursuant to the Credit Agreement,
the Purchaser shall assign all of its right, title and interest in, to and under
this Agreement, including its rights of indemnity granted hereunder, to the
Collateral Agent, for the benefit of the Secured Parties.  Upon such assignment,
(a) the Collateral Agent, for the benefit of the Secured Parties, shall have all
rights of the Purchaser hereunder and may in turn assign such rights, and
(b) the obligations of the Seller under Section 2.5 and Section 2.6 shall inure
to the Collateral Agent, for the benefit of the Secured Parties.  The Seller
agrees that, upon such assignment, the Collateral Agent, for the benefit of the
Secured Parties, may enforce directly, without joinder of the Purchaser, the
indemnities set forth in Section 2.5 and Section 2.6.

 

Section 2.7                                    Warranty Collateral Loans. The
Seller agrees that, with respect to any Transferred Asset, in the event of a
breach of any representation or warranty or covenant applicable to such
Transferred Asset set forth in Article IV or Article V (each such Collateral
Loan, a “Warranty Collateral Loan”), no later than 30 days after the earlier of
(x) knowledge of such breach on the part of the Seller and (y) receipt by the
Seller of written notice thereof given by the Administrative Agent, the Seller
shall either (a) repurchase such Warranty Collateral Loan(s) at the applicable
Seller Repurchase Price or (b) substitute for such Warranty Collateral Loan one
or more Collateral Loans with an aggregate Principal Balance at least equal to
the Seller Repurchase Price of the Warranty Collateral Loan(s) being replaced;
provided, that no such repurchase or substitution shall be required to be made
with respect to any Warranty Collateral Loan (and such Collateral Loan shall
cease to be a Warranty Collateral Loan) if, on or before the expiration of such
30-day period, either (i) the representations, warranties undertakings and
covenants set forth in Article IV and Article V with respect to such Warranty
Collateral Loan shall be made true and correct in all material respects with
respect to such Warranty Collateral Loan as if such Warranty Collateral Loan had
Conveyed to the Purchaser on such day, as applicable, or (ii) the
Overcollateralization Ratio Test is satisfied.

 

ARTICLE III

 

CONSIDERATION AND PAYMENT; REPORTING

 

Section 3.1                                    Purchase Price.  The purchase
price (the “Purchase Price”) for each Loan Asset Conveyed on each Conveyance
Date shall be a dollar amount equal to the fair market value in accordance with
the Credit Agreement (as agreed upon between the Seller and the Purchaser at the
time of such Conveyance) of such Loan Asset Conveyed as of such date.

 

Section 3.2                                    Payment of Purchase Price.  The
Purchase Price, along with any fees from origination of the applicable Loan
Asset, for the Transferred Assets Conveyed from the Seller

 

8

--------------------------------------------------------------------------------



 

to the Purchaser shall be paid on the related Conveyance Date (a) by payment in
cash in immediately available funds and/or (b) to the extent not paid in cash,
as a capital contribution by the Seller to the Purchaser (a “Contribution”). 
The applicable Purchase Notice shall specify the portions of the Purchase Price
to be paid in cash and as a contribution.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                    Seller’s Representations and
Warranties.  The Seller represents and warrants to the Purchaser as of the
Closing Date and as of each Conveyance Date:

 

(a)                                 Existence, Qualification and Power.  The
Seller (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Transaction
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

 

(b)                                 Authorization; No Contravention.  The
execution, delivery and performance of the Seller and the consummation of the
transactions contemplated by this Agreement do not and will not (a) violate
(1) any provision of any law or any governmental rule or regulation applicable
to it, (2) any of its Constituent Documents or (3) any order, judgment or decree
of any court or other agency of government binding on it or its properties
(except where the violation could not reasonably be expected to have a Material
Adverse Effect); (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any of its contractual
obligation (except where the violation could not reasonably be expected to have
a Material Adverse Effect); (c) result in or require the creation or imposition
of any Lien upon any of its properties or assets (other than any Liens created
under any of the Transaction Documents in favor of Collateral Agent for the
benefit of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
contractual obligation.

 

(c)                                  Governmental Authorization; Other
Consents.  The execution, delivery and performance by the Seller and the
consummation of the transactions contemplated by this Agreement do not and will
not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, except for filings and
recordings with respect to the Collateral to be made by the Seller as of the
Closing Date.

 

(d)                                 No Adverse Proceeding; Title.  There is no
litigation, proceeding or investigation pending or threatened against the
Seller, before any Governmental Authority (i) asserting the invalidity of this
Agreement or any other Transaction Document to which the Seller is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any other Transaction Document to which the Seller is a
party or (iii) seeking any determination or ruling that would reasonably be
expected to have a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------



 

The Seller is not (a) in violation of any applicable laws that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or (b) subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Good and Marketable Title.  The Seller owns
and has good and marketable title to the Transferred Assets Conveyed to the
Purchaser on the applicable Conveyance Date, which Transferred Assets were
originated without any fraud or misrepresentation by the Seller or, to the best
of the Seller’s knowledge, on the part of the applicable Obligor, and free and
clear of any lien (other than the liens in favor of the Purchaser and the
Secured Parties pursuant to the Transaction Documents and inchoate liens arising
by operation of law, Permitted Liens or any lien that will be released prior to
or contemporaneously with the applicable Conveyance) and there are no financing
statements naming the Seller as debtor and covering the Transferred Assets other
than any financing statements in favor of the Purchaser and the Secured Parties
pursuant to the Transaction Documents, Permitted Liens or any lien that will be
released prior to or contemporaneously with the applicable Conveyance.

 

(f)                                   Backup Security Interest.  In the event
that, notwithstanding the intent of the parties, the Conveyances hereunder shall
be characterized as loans and not as sales and/or contributions, then:

 

(i)                    this Agreement creates a valid and continuing lien on the
Seller’s right, title and interest in and to the Transferred Assets in favor of
the Purchaser and the Collateral Agent, as assignee, for the benefit of the
Secured Parties, which security interest is validly perfected under Article 9 of
the UCC (to the extent such security interest may be perfected by filing a UCC
financing statement under such article), and is enforceable as such against
creditors of and purchasers from the Seller;

 

(ii)                 the Transferred Assets are comprised of instruments,
security entitlements, general intangibles, accounts, certificated securities,
uncertificated securities, securities accounts, deposit accounts, supporting
obligations, insurance, investment property and proceeds (each as defined in the
UCC) and such other categories of collateral under the UCC as to which the
Seller has complied with its obligations as set forth herein;

 

(iii)              the Seller has received all consents and approvals required
by the terms of any Loan Asset to the sale and granting of a security interest
in the Loan Assets hereunder to the Purchaser and the Collateral Agent, as
assignee on behalf of the Secured Parties; the Seller has taken all necessary
steps to file or authorize the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in that portion of the Transferred
Assets in which a security interest may be perfected by filing pursuant to
Article 9 of the UCC as in effect in Maryland;

 

(iv)             none of the underlying promissory notes that constitute or
evidence the Loan Assets has any marks or notations indicating that they have
been pledged, assigned

 

10

--------------------------------------------------------------------------------



 

or otherwise conveyed to any Person other than the Purchaser and the Collateral
Agent, as assignee on behalf of the Secured Parties;

 

(v)                with respect to a Transferred Asset that constitutes a
“certificated security,” such certificated security has been delivered to the
Document Custodian, or will be delivered to the Document Custodian, for the
benefit of the Collateral Agent and, if in registered form, has been specially
Indorsed to the Collateral Agent or in blank by an effective Indorsement or has
been registered in the name of the Collateral Agent upon original issue or
registration of transfer by the Seller of such certificated security, in each
case, promptly upon receipt; provided that any file-stamped document, promissory
note and certificates relating to any Loan Asset shall be delivered as soon as
they are reasonably available; and in the case of an uncertificated security, by
(A) causing the Collateral Agent to become the registered owner of such
uncertificated security and (B) causing such registration to remain effective.

 

(g)                                  Fair Consideration; No Avoidance for Loan
Asset Payments.  With respect to each Transferred Asset sold or contributed
hereunder, the Seller sold or contributed such Transferred Asset to the
Purchaser in exchange for payment, made in accordance with the provisions of
this Agreement, in an amount which constitutes fair consideration and reasonably
equivalent value.  Each such Conveyance referred to in the preceding sentence
shall not have been made for or on account of an antecedent debt owed by the
Seller to the Purchaser and, accordingly, no such sale is or may be voidable or
subject to avoidance under the Bankruptcy Code and the rules and regulations
thereunder.

 

(h)                                 Adequate Capitalization; No Insolvency.  As
of such date it is, and after giving effect to any Conveyance it will be,
solvent and it is not entering into this Agreement or any other Transaction
Document or consummating any transaction contemplated hereby or thereby with any
intent to hinder, delay or defraud any of its creditors.

 

(i)                                     True Sale or True Contribution.  Each
Transferred Asset sold or contributed hereunder shall have been sold or
contributed by the Seller to the Purchaser in a “true sale” or a “true
contribution.”

 

(j)                                    True and Complete Information.  No
report, financial statement, certificate or other information (other than
projections, forward-looking information, general economic data, industry
information or information relating to third parties) furnished in writing by
the Seller to the Purchaser in connection with the transactions contemplated
hereby or delivered hereunder (in each case, as modified or supplemented by
other information so furnished) contains as of their date any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, when taken as a whole in the light of the circumstances
under which they were made, not misleading in any material respect, in each case
as of the date so furnished (or, in the case of certificates, notices, reports,
financial statements or similar information or records, the stated date
thereof); provided that solely with respect to written or electronic information
furnished by the Seller which was provided to the Seller from a third party,
such information need only be true and correct in all material respects to the
knowledge of the Seller.

 

11

--------------------------------------------------------------------------------



 

(k)                                 Transferred Assets.  The information
contained in Schedule A is true, correct and complete in all material respects
as of each such Conveyance Date.

 

(l)                                     Price of Loan Assets.  The Purchase
Price for each Loan Asset Conveyed hereunder represents the fair market value of
such Loan Asset as of the time of Conveyance hereunder, as may have changed from
the time the applicable Loan Asset was originally acquired by the Seller.

 

(m)                             Notice to Agents and Obligors.  The Seller will
direct any agent, administrative agent or obligor for any Loan Asset included in
the Transferred Assets to remit all payments and collections with respect to
such Loan Asset directly to the subaccounts of the Collections Account titled
“Interest Collection Account” or “Principal Collection Account” as applicable.

 

(n)                                 Proceeds.  The Seller acknowledges that all
Collections received by it or its Affiliates with respect to the Transferred
Assets (other than Excluded Amounts) (the “Proceeds”) Conveyed to the Purchaser
are held and shall be held in trust for the benefit of the Purchaser and its
assignees until deposited into the Interest Collection Subaccount or the
Principal Collection Subaccount.  The Seller shall promptly, but in no event
later than two (2) Business Days, remit to the Purchaser or the Purchaser’s
designee any payment or any other sums relating to, or otherwise payable on
account of, the Transferred Assets (other than Excluded Amounts) that the Seller
receives after the applicable Conveyance Date.

 

(o)                                 Collateral Loan.  As of the applicable
Conveyance Date, each Loan Asset was a Collateral Loan; provided that no such
representation is made (i) with respect to clauses (a)(ii) or (a)(iv) of the
definition of “Collateral Loan” or (ii) regarding the knowledge of any Person
other than the Seller.

 

(p)                                 Selection Procedures. In selecting the
Transferred Assets, no selection procedures were employed which are intended to
be adverse to the interests of any Lender.

 

(q)                                 Set—Off, etc. At the time of Conveyance of a
Transferred Asset and to the knowledge of the Seller after reasonable inquiry,
such Transferred Asset has not been compromised, adjusted, extended, satisfied,
subordinated, rescinded, set—off or modified by the Seller or by the Obligor
thereof other than to the extent provided in the information and underlying
instruments for such Loan Asset provided to the Purchaser and the Administrative
Agent regarding such Transferred Asset and at such time such Transferred Asset
is not subject to compromise, adjustment, extension, satisfaction,
subordination, rescission, set—off, counterclaim, defense, abatement,
suspension, deferment, deduction, reduction, termination or modification,
whether arising out of transactions concerning such Transferred Asset or
otherwise, by the Seller or by the Obligor with respect thereto, except, in each
case, for amendments, extensions and modifications, if any, to such Transferred
Asset otherwise permitted under the Loan Documents.

 

(r)                                    Regulations T, U and X.  The Seller is
not engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (as defined in Regulation U (12 C.F.R. Part 221) of the
FRS Board) and none of the proceeds of the Transferred Assets will

 

12

--------------------------------------------------------------------------------



 

be used, directly or indirectly, for a purpose that violates Regulation T,
Regulation U, Regulation X or any other regulation promulgated by the FRS Board
from time to time.

 

(s)                                   Compliance with Anti-Corruption Laws and
Anti-Money Laundering Laws.         The Seller represents and warrants that
(a) neither it nor any of its directors or officers, nor (to the knowledge of
the Seller) any of its Affiliates, brokers and agents, have engaged in any
activity or conduct that would breach Anti-Corruption Laws or Anti-Money
Laundering Laws and (b) it has instituted and maintains policies and procedures
designed to promote and achieve compliance with Anti-Corruption Laws and
Anti-Money Laundering Laws.

 

(u)                                 Compliance with
Sanctions.                                         The Seller is not, and to the
knowledge of the Seller, no Affiliate or broker or other agent of the Seller or
its Affiliates acting or benefiting in any capacity in connection with the Loans
is (i) a Sanctioned Person, or (ii) in violation of any Sanctions, and (b) no
Loan, use of proceeds or other transaction contemplated by this Agreement will
result in the violation of any applicable Sanctions.

 

Section 4.2                                    Reaffirmation of Representations
and Warranties by the Seller; Notice of Breach.  On each Conveyance Date, the
Seller, by accepting the proceeds of the related Conveyance, shall be deemed to
have certified that all representations and warranties described in Section 4.1
are true and correct in all material respects with respect to itself and the
Transferred Assets that are Conveyed on such Conveyance Date (but, for the
avoidance of doubt, not with respect to any Transferred Assets that were
Conveyed on a prior Conveyance Date) on and as of such day as though made on and
as of such day (or if specifically referring to an earlier date, as of such
earlier date).  The representations and warranties set forth in Section 4.1
shall survive (i) the Conveyance of the Transferred Assets to the Purchaser,
(ii) the termination of the rights and obligations of the Purchaser and the
Seller under this Agreement and (iii) the termination of the rights and
obligations of the Purchaser under the Credit Agreement.  Upon discovery by an
Responsible Officer of the Purchaser or the Seller of a breach of any of the
foregoing representations and warranties in any material respect, the party
discovering such breach shall give prompt written notice to the other and to the
Administrative Agent.

 

ARTICLE V

 

COVENANTS OF THE SELLER

 

Section 5.1                                    Covenants of the Seller.  The
Seller hereby covenants and agrees with the Purchaser that, from the date hereof
until the termination of this Agreement, unless the Purchaser otherwise consents
in writing:

 

(a)                                 Deposit of Collections.  The Seller shall
transfer, or cause to be transferred, all Collections (if any) it receives in
respect of the Loan Assets (other than Excluded Amounts) to the Interest
Collection Subaccount or the Principal Collection Subaccount by the close of
business on the second Business Day following the date such Collections are
received by the Seller.

 

(b)                                 Books and Records.  The Seller shall
maintain proper books of record and account of the transactions contemplated
hereby, in which full, true and correct entries in

 

13

--------------------------------------------------------------------------------



 

conformity with GAAP consistently applied shall be made of all financial
transactions contemplated hereunder.

 

(c)                                  Accounting of Purchases.  Other than for
consolidated accounting purposes, the Seller will not account for or treat the
transactions contemplated hereby in any manner other than as a sale or
contribution of the Transferred Assets by the Seller to the Purchaser; provided
that solely for federal income tax reporting purposes, the Purchaser is treated
as a “disregarded entity” and, therefore, the Conveyance of Transferred Assets
by the Seller to the Purchaser hereunder will not be recognized.

 

(d)                                 Liens.  The Seller shall not create, incur,
assume or permit to exist any Lien on or with respect to any of its rights under
any of the Transaction Documents or on or with respect to any of its rights in
the Transferred Assets (other than the liens in favor of the Purchaser and the
Secured Parties pursuant to the Transaction Documents, Permitted Liens and any
lien that will be released prior to or contemporaneously with the applicable
Conveyance).  For the avoidance of doubt, this Section 5.1(d) shall not apply to
any property retained by the Seller and not Conveyed or purported to be Conveyed
hereunder.

 

(e)                                  Change of Name. Etc.  The Seller shall not
change its name, or name under which it does business, in any manner that would
make any financing statement or continuation statement filed by the Seller or
Purchaser pursuant hereto (or by the Administrative Agent on behalf of the
Seller or Purchaser) or change its jurisdiction of organization, unless the
Seller shall have given the Purchaser at least 30 days prior written notice
thereof, and shall promptly file appropriate amendments to all previously filed
financing statements and continuation statements and, in the case of a change in
jurisdiction, new financing statements.  The Seller shall do or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, its material rights and its material privileges, obligations,
licenses and franchises for so long as any Participations remain outstanding
pursuant to Section 2.4.

 

(f)                                   Sale Characterization.  The Seller shall
not make statements or disclosures, or treat the transactions contemplated by
this Agreement (other than for consolidated tax or accounting purposes) in any
manner other than as a true sale, contribution or absolute assignment of the
title to and sole record and beneficial ownership interest of the Transferred
Assets Conveyed or purported to be Conveyed hereunder; provided that for federal
income tax reporting purposes, the Purchaser is treated as a “disregarded
entity” and, therefore, the transfer of Transferred Assets by the Seller to the
Purchaser hereunder will not be recognized; provided, further that the Seller
may consolidate the Purchaser and/or its properties and other assets for
accounting purposes in accordance with GAAP if any consolidated financial
statements of the Seller contain footnotes that the Transferred Assets have been
sold or contributed to the Purchaser.

 

(g)                                  Expenses.  The Seller shall pay its
operating expenses and liabilities from its own assets.

 

(h)                                 Commingling.  The Seller shall not, and
shall not permit any of its Affiliates to, deposit or permit the deposit of any
funds that do not constitute Collections of any Loan Asset into the Interest
Collection Subaccount or the Principal Collection Subaccount.

 

14

--------------------------------------------------------------------------------



 

(i)                                     Limited Purpose Entity Covenant.  The
Seller shall not take any action that would cause a violation of Section 5.18 of
the Credit Agreement by the Purchaser.

 

(j)                                    Delivery of Documents.  With respect to
each Loan Asset Conveyed to the Purchaser hereunder, the Seller shall deliver to
or at the direction of the Purchaser all documents that the Purchaser, as
borrower, is required to deliver with respect to such Loan Asset pursuant to
Section 3.2(a) of the Credit Agreement, as applicable, not later than the
Purchaser is obligated to deliver such documents pursuant to such sections.

 

(k)                                 Nonconsolidation Opinion.  The Seller shall
not take any action contrary to the “Assumptions and Facts” section in the
opinion of Latham & Watkins, LLP, dated the date hereof, relating to certain
nonconsolidation matters.

 

Section 5.2                                    Covenant of the Purchaser.  The
Purchaser hereby covenants and agrees with the Seller that, from the date hereof
until the termination of this Agreement, unless the Seller otherwise consents in
writing, the Purchaser shall comply with Section 9(j) of the Purchaser’s Limited
Liability Company Agreement dated as of June 18, 2019.

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

Section 6.1                                    Conditions Precedent.  The
obligations of the Purchaser to pay the Purchase Price for the Transferred
Assets sold on the Closing Date and any other Conveyance Date shall be subject
to the satisfaction of the following conditions:

 

(a)                                 All representations and warranties of the
Seller contained in this Agreement shall be (I) to the extent already qualified
with respect to “material” matters or “Material Adverse Effect,” shall be true
and correct on and as of such date and (II) to the extent not already qualified
with respect to “material” matters or “Material Adverse Effect”, shall be true
and correct in all material respects on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct (in all material respects or
as so qualified, as applicable) as of such earlier date;

 

(b)                                 The Seller shall have performed in all
material respects all other obligations required to be performed by it pursuant
to the provisions of this Agreement, the underlying instruments and the other
Transaction Documents to which it is a party as of such date; and

 

(c)                                  All organizational and legal proceedings,
and all instruments in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Purchaser, and the Purchaser shall have received
from the Seller copies of all documents (including records of corporate
proceedings) relevant to the transactions herein contemplated as the Purchaser
may reasonably have requested.

 

15

--------------------------------------------------------------------------------



 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

Section 7.1                                    Amendments, Etc.  This Agreement
and the rights and obligations of the parties hereunder may not be amended,
supplemented, waived or otherwise modified except in an instrument in writing
signed by the Purchaser and the Seller and consented to by the Administrative
Agent.  Any reconveyance executed in accordance with the provisions hereof shall
not be considered an amendment or modification to this Agreement.

 

Section 7.2                                    Governing Law: Submission to
Jurisdiction; Waiver of Jury Trial.  (a) THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF
THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED
IN THE CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE
(E) BELOW) JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 7.3; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS AND LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY TRANSACTION
DOCUMENT OR AGAINST ANY COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND
HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.

 

(c)                                  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION

 

16

--------------------------------------------------------------------------------



 

BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT OR THE PURCHASER/SELLER RELATIONSHIP THAT IS
BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 7.2 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

Section 7.3                                    Notices.  All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (including electronic communication) and shall be personally
delivered or sent by certified or registered mail, return receipt requested, by
overnight delivery service, with all charges paid, by electronic mail (“e-mail”)
or by hand delivery, to the intended party at the address of such party set
forth below:

 

(a)                                 in the case of the Purchaser, as provided
under the Credit Agreement;

 

(b)                                 in the case of the Seller, as provided under
the Corporate Services Agreement.

 

(in each case, with a copy to the Administrative Agent at the address for notice
provided under the Credit Agreement).

 

All such notices and correspondence shall be deemed given (a) if sent by
certified or registered mail, three (3) Business Days after being postmarked,
(b) if sent by overnight delivery service or by hand delivery, when received at
the above stated addresses or when delivery is refused and (c) if sent by
e-mail, when received.

 

Section 7.4                                    Severability of Provisions.  If
any one or more of the covenants, agreements, provisions or terms of this
Agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the

 

17

--------------------------------------------------------------------------------



 

remaining covenants, agreements, provisions, or terms of this Agreement and
shall in no way affect the validity or enforceability of the other provisions of
this Agreement.

 

Section 7.5                                    Further Assurances.

 

(a)                                 The Purchaser and the Seller each agree that
at any time and from time to time, at its expense and upon reasonable request of
the Administrative Agent, it shall promptly execute and deliver all further
instruments and documents, and take all reasonable further action, that is
necessary or desirable to perfect and protect the Conveyances and security
interests granted or purported to be granted by this Agreement or to enable the
Collateral Agent or any of the Secured Parties to exercise and enforce its
rights and remedies under this Agreement with respect to any Transferred Assets.

 

(b)                                 The Purchaser and the Seller agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments reasonably requested by the other party more fully to effect the
purposes of this Agreement and the other Loan Documents, including the execution
of any financing statements or continuation statements or equivalent documents
relating to the Transferred Assets for filing under the provisions of the UCC or
other laws of any applicable jurisdiction.

 

(c)                                  The Purchaser and the Seller hereby
severally authorize the Collateral Agent, upon receipt of written direction from
the Administrative Agent, to file one or more financing or continuation
statements, and amendments thereto, relating to all or any part of the
Transferred Assets.

 

(d)                                 The Seller shall furnish to the Collateral
Agent and the Administrative Agent from time to time such reports in connection
with the Transferred Assets as the Collateral Agent (acting solely at the
Administrative Agent’s request) or the Administrative Agent may reasonably
request, all in reasonable detail.

 

Section 7.6                                    No Waiver; Cumulative Remedies. 
No failure to exercise and no delay in exercising, on the part of the Purchaser,
the Seller or the Administrative Agent, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privilege
provided by law.

 

Section 7.7                                    Counterparts.  This Agreement may
be executed in two or more counterparts including telecopy transmission thereof
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or e-mail in portable document format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 7.8                                    Non-Petition.  The Seller
covenants and agrees that, prior to the date that is one year (or, if longer,
any applicable preference period) and one day after the payment in full of all
Obligations (other than contingent reimbursement and indemnification obligations
which

 

18

--------------------------------------------------------------------------------



 

are unknown, unmatured and for which no claim has been made), no party hereto
shall institute against, or join any other Person in instituting against, the
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceedings under any federal, state or foreign
bankruptcy or similar law.

 

Section 7.9                                    Transfer of Seller’s Interest. 
With respect to each transfer of a Transferred Asset on any Conveyance Date,
(i) the Purchaser shall, as to each Transferred Asset, be a party to the
relevant underlying instruments and have the rights and obligations of a lender
thereunder, and (ii) the Seller shall, to the extent provided in this Agreement,
and the applicable underlying instruments, relinquish its rights and be released
from its obligations, as to each Transferred Asset.  The obligors or agents on
the Transferred Asset were or will be notified of the transfer of the
Transferred Asset to the Purchaser to the extent required under the applicable
underlying instruments.  The Document Custodian will have possession of the
related underlying instrument (including the underlying promissory notes, if
any).

 

Section 7.10                             Binding Effect; Third-Party
Beneficiaries and Assignability.  This Agreement will inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns.  The Collateral Agent, for the benefit of the Secured
Parties, and the Administrative Agent are each intended by the parties hereto to
be an express third-party beneficiary of this Agreement.  Notwithstanding
anything to the contrary contained herein, this Agreement may not be assigned by
the Purchaser or the Seller without the prior written consent of the
Administrative Agent.

 

Section 7.11                             Merger and Integration.  Except as
specifically stated otherwise herein, this Agreement and the other Transaction
Documents set forth the entire understanding of the parties relating to the
subject matter hereof, and all prior understandings, written or oral, are
superseded by this Agreement and the other Transaction Documents.

 

Section 7.12                             Headings.  The headings herein are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

 

OWL ROCK CAPITAL CORPORATION,

 

as Seller

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ORCC FINANCING IV LLC,

 

as Purchaser

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Sale and Contribution Agreement]

 

--------------------------------------------------------------------------------



 

Schedule A

 

SCHEDULE OF LOAN ASSETS

 

[see attached]

 

Sch. A-1

--------------------------------------------------------------------------------



 

Schedule B

 

FORM OF PURCHASE NOTICE

 

[Date]

 

To:                 Société Générale as Administrative Agent
245 Park Avenue, 4th Floor
New York, NY 10167
Attention: Rich Dawson; Julien Thinat
Tel.: (212)-278-4125; (212)-278-7598
Email: rich.dawson@sgcib.com; julien.thinat@sgcib.com

 

with a copy to:

 

Société Générale
480 Washington Blvd
Jersey City, NJ 07310
Tel.: (201)-839-8460
Fax: 201-693-4233
Attention: Cheriese Brathwaite
Email: oper-fin-serv.us@sgss.socgen.com

 

Re:                             Purchase Notice for Conveyance Date of [ ] (the
“Conveyance Date”)

 

Ladies and Gentlemen:

 

This Purchase Notice is delivered to you pursuant to Section 2.1(a) of the Sale
and Contribution Agreement, dated as of August 2, 2019 (together with all
amendments, if any, from time to time made thereto, the “Sale Agreement”),
between ORCC Financing IV LLC, as purchaser (the “Purchaser”), and Owl Rock
Capital Corporation, as seller (the “Seller”).  Unless otherwise defined herein
or the context otherwise requires, capitalized terms used herein have the
meanings provided in the Sale Agreement.

 

In accordance with Section 2.1(a) of the Sale Agreement, effective as of the
Conveyance Date, the Seller hereby Conveys to the Purchaser [as a sale for cash
for a Purchase Price of $ ] [and] [as a Contribution in the amount of $ ] on the
above-referenced Conveyance Date pursuant to the terms and conditions of the
Sale Agreement the Loan Assets listed on Schedule A hereto, together with all
proceeds of the foregoing.

 

Please wire the cash portion of the Purchase Price to the Seller pursuant to the
wiring instructions included in Attachment 1 of this letter.

 

The Seller certifies that the conditions described in Section 6.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

 

Sch. B-1

--------------------------------------------------------------------------------



 

The Seller agrees that if prior to the Conveyance Date any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it will promptly so notify the Purchaser and the Administrative
Agent.  Except to the extent, if any, that prior to the Conveyance Date the
Purchaser shall receive written notice to the contrary from the Seller, each
matter certified to herein shall be deemed once again to be certified by the
Seller as true and correct in all material respects at the Conveyance Date as if
then made.

 

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer as of the date first written above.

 

 

Very truly yours,

 

 

 

OWL ROCK CAPITAL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted and Agreed

 

ORCC FINANCING IV LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Sch. B-2

--------------------------------------------------------------------------------



 

Attachment 1

 

Wire Instructions

 

Bank:
ABA:
Name:
Number:
For further credit to account:

 

Sch. B-3

--------------------------------------------------------------------------------